DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the interview conducted on December 14, 2021. Claims 1-20 are pending in the case. Claims 1, 10, and 20 are the independent claims. This action is non final.

Response to Amendment
	An amendment was submitted for discussion at the teleconference held December 14, 2021. The amendment was not entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 20 recites a “computer system,” which is not comprehensively defined by the specification. The broadest reasonable interpretation of a claim thus drawn to a computer system (computing device) encompasses software per se in view of the ordinary and customary meaning of the claimed elements as described in the disclosure.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101.

Applicant is respectfully requested to positively recite specific structural components.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhaya et al. (US 2016/0147758 A1).
Regarding claim 1, Chhaya teaches one or more computer-readable media having computer instructions stored thereon for execution by one or more processors, wherein execution of the computer instructions by the one or more processors provides a method, the method comprising:
generating a plurality of fragments for a plurality of identities that correspond to a plurality of data feeds, wherein each one of the plurality of fragments corresponds to one of the plurality of identities (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks.”);
determining one or more relationships between the plurality of identities that correspond to the plurality of data feeds (see Chhaya, Paragraph [0035], “As can be seen, the features generally include two types: profile features and content features.”);
based on receiving a query, generating an identity-based graph that represents the one or more relationships determined between the plurality of identities (see Chhaya, Figure 7, Paragraph [0023], “The candidate selection module 103 further receives a set of profile features for a target or so-called queried user from an input network. Using the known profile features of the user, the candidate selection module 103 effectively segments the clustered target network previously generated by the pre-processing stage 101, thereby identifying or otherwise generating a set of candidate user profiles from the target network.”);
determining that at least one identity in the identity-based graph corresponds to the query; determining one or more of the plurality of fragments correspond to the at least one identity (see Chhaya, Paragraph [0023], “Phase II of the framework includes a user identification module 105 that receives the set of candidate user profiles and operates to rank those candidate profiles thereby identifying the user profile from the target network that is most likely to be of the same user whose profile is given on the input network.”);
and generating a unified profile comprising an aggregation of the one or more of the plurality of fragments determined to correspond to the at least one identity (see Chhaya, Paragraph [0023], “From this information, the aggregator module 107 generates a unified profile including features about the user from both networks.”).

Regarding claim 2, Chhaya further teaches:
wherein the plurality of data feeds comprise a plurality of different data formats, the plurality of different data formats comprising two or more of impression data, website data, and transaction data (see Chhaya, Paragraph [0023], “the aggregator module 107 generates a unified profile including features about the user from both networks. As can be further seen, the system includes a communication (Comm) module 109 configured to provide access to various external networks (A, B, C, etc) accessible via given network infrastructure such as the Internet and social networking websites located thereon (e.g., Twitter®, Facebook®, Quora®, LinkedIn®, and Instagram®, to name a few etc).”).

Regarding claim 3, Chhaya further teaches:
wherein the plurality of fragments are stored separately from the identity-based graph (see Chhaya, Paragraph [0121], “application 912 is stored in storage 910 and includes a user profile aggregation module 415, for aggregating user profiles and generating a unified view of a given target user as provided herein. As can be further seen, a database of clusters 917 may be provided on disk drive 920, but may also be accessible to the system 900 via a network 961, which may include, for example, a local area network (e.g., Wi-Fi network) and the Internet, although any suitable communication network can be used.”).

Regarding claim 4, Chhaya further teaches:
wherein the one or more relationships between the plurality of identities are determined independently of the plurality of fragments generated (see Chhaya, Figure 9, Paragraph [0034], “At a high level, this pre-processing focuses on identifying relevant features for identity aggregation analysis, and in one specific embodiment focuses on feature availability, relevancy, and redundancy in user-related features.”).

Regarding claim 5, Chhaya further teaches:
wherein the query specifies a data point having a first identity, and wherein the at least one identity in the identity-based graph is determined to correspond to the first identity specified in the data point of the query (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature… The method continues with ranking, via a supervised classifier, the candidate user profiles included in the set, so as to identify a single match candidate user profile for the target user query. The method continues with generating a unified user profile that includes features from the user profile on network A and the single match candidate user profile on network B.”).

Regarding claim 6, Chhaya further teaches:
wherein the unified profile is compatible with an operational workload and a time-series query (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature.”).

Regarding claim 7, Chhaya further teaches:
wherein the unified profile is an aggregation of the one or more of the plurality of fragments determined to correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 8, Chhaya further teaches:
wherein the unified profile is a single document comprising a concatenation of the one or more of the plurality of fragments determined to correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 10, Chhaya teaches one or more computer-readable media having computer instructions stored thereon for execution by one or more processors, wherein execution of the computer instructions by the one or more processors provides a method, the method comprising: 
receiving a plurality of data feeds; determining a plurality of identities for the plurality of data feeds in near real-time with receiving the plurality of data feeds (see Chhaya, Paragraph [0023], “the system includes a communication (Comm) module 109 configured to provide access to various external networks (A, B, C, etc) accessible via given network infrastructure such as the Internet and social networking websites located thereon (e.g., Twitter®, Facebook®, Quora®, LinkedIn®, and Instagram®, to name a few etc).”);
generating a plurality of fragments for the plurality of identities in near real-time with determining the plurality of identities, wherein each one of the plurality of fragments corresponds to one of the plurality of identities (see Chhaya, Paragraph [0035], “FIG. 3 shows a list of user profile features that can be used in one example embodiment, along with the availability of those features across four different networks.”);
determining a plurality of relationships between the plurality of identities in near real-time with determining the plurality of identities, wherein the plurality of relationships are determined independent of the plurality of fragments (see Chhaya, Paragraph [0035], “As can be seen, the features generally include two types: profile features and content features.”);
receiving a query that comprises a plurality of queries corresponding to one profile; in response to the query, generating an identity-based graph that represents the plurality of relationships being determined in near real-time (see Chhaya, Figure 7, Paragraph [0023], “The candidate selection module 103 further receives a set of profile features for a target or so-called queried user from an input network. Using the known profile features of the user, the candidate selection module 103 effectively segments the clustered target network previously generated by the pre-processing stage 101, thereby identifying or otherwise generating a set of candidate user profiles from the target network.”);
determining that two or more of the plurality of identities are related to the one profile of the query based on the plurality of relationships in the identity-based graph; determining that two or more of the plurality of fragments correspond to the two or more of the plurality of identities that are related to the one profile of the query (see Chhaya, Paragraph [0023], “Phase II of the framework includes a user identification module 105 that receives the set of candidate user profiles and operates to rank those candidate profiles thereby identifying the user profile from the target network that is most likely to be of the same user whose profile is given on the input network.”);
generating a unified profile that comprises an aggregation of the two or more of the plurality of fragments that correspond to the two or more of the plurality of identities that are related to the one profile of the query; and processing the query against the unified profile (see Chhaya, Paragraph [0023], “From this information, the aggregator module 107 generates a unified profile including features about the user from both networks.”).

Regarding claim 11, Chhaya further teaches:
wherein the plurality of data feeds comprise a plurality of different data formats, the plurality of different data formats comprising two or more of impression data, website data, and transaction data (see Chhaya, Paragraph [0023], “the aggregator module 107 generates a unified profile including features about the user from both networks. As can be further seen, the system includes a communication (Comm) module 109 configured to provide access to various external networks (A, B, C, etc) accessible via given network infrastructure such as the Internet and social networking websites located thereon (e.g., Twitter®, Facebook®, Quora®, LinkedIn®, and Instagram®, to name a few etc).”).

Regarding claim 12, Chhaya further teaches:
wherein the plurality of fragments are stored separately from the identity-based graph (see Chhaya, Paragraph [0121], “application 912 is stored in storage 910 and includes a user profile aggregation module 415, for aggregating user profiles and generating a unified view of a given target user as provided herein. As can be further seen, a database of clusters 917 may be provided on disk drive 920, but may also be accessible to the system 900 via a network 961, which may include, for example, a local area network (e.g., Wi-Fi network) and the Internet, although any suitable communication network can be used.”).

Regarding claim 13, Chhaya further teaches:
wherein the one or more relationships between the plurality of identities are determined independently of the plurality of fragments generated (see Chhaya, Figure 9, Paragraph [0034], “At a high level, this pre-processing focuses on identifying relevant features for identity aggregation analysis, and in one specific embodiment focuses on feature availability, relevancy, and redundancy in user-related features.”).

Regarding claim 14, Chhaya further teaches:
wherein the query specifies a data point having a first identity, and wherein the at least one identity in the identity-based graph is determined to correspond to the first identity specified in the data point of the query (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature… The method continues with ranking, via a supervised classifier, the candidate user profiles included in the set, so as to identify a single match candidate user profile for the target user query. The method continues with generating a unified user profile that includes features from the user profile on network A and the single match candidate user profile on network B.”).

Regarding claim 15, Chhaya further teaches:
wherein the unified profile is compatible with an operational workload based on the plurality of fragments being separate from the identity-based graph and based on a sequenced structure of the two or more of the plurality of fragments as aggregated into the unified profile (see Chhaya, Paragraph [0119], “FIG. 8 illustrates an example unified user profile, configured in accordance with an embodiment of the present disclosure. As can be seen, the example unified profile includes two profile images, pulled from two different networks.”).

Regarding claim 16, Chhaya further teaches:
wherein the unified profile is an aggregation of the two or more of the plurality of fragments determined to correspond to the two or more of the plurality of identities (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 17, Chhaya further teaches:
wherein the unified profile is a single document comprising a concatenation of the one or more of the plurality of fragments determined to correspond to the at least one identity that corresponds to the query (see Chhaya, Paragraph [0012], “A unified user profile can then be built from the aggregated data of a user's matched profiles.”).

Regarding claim 19, Chhaya further teaches:
wherein the query comprises a plurality of queries, and wherein the method comprises determining, for each of the plurality of queries, that two or more of the plurality of identities are related to the one profile based on the plurality of relationships in the identity-based graph (see Chhaya, Paragraph [0125], “receiving a target user query including an online user profile on a network A, the user profile having a feature. The method continues with using the feature to segment a clustered target network B, at least one cluster including multiple user profiles each including one or more features, thereby generating a set of candidate user profiles on the target network B. The method continues with ranking, via a supervised classifier, the candidate user profiles included in the set, so as to identify a single match candidate user profile for the target user query. The method continues with generating a unified user profile that includes features from the user profile on network A and the single match candidate user profile on network B.”).

Regarding claim 20, Chhaya teaches a computer system comprising:
means for generating a hydration environment and a separate identity-graph environment; and means for generating, in response to a query, a unified profile using one or more relationships of the identity-graph environment and a plurality of fragments of the hydration environment (see Chhaya, Paragraph [0023], “FIG. 1 illustrates a user profile aggregation system 100 configured in accordance with an embodiment of the present disclosure. As can be seen, the system 100 is depicted as a two-phased identity aggregation framework that generates a unified user profile.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 9, and 18 are being rejected under 35 U.S.C. 103 as being unpatentable over Chhaya in view of Przada et al. (US 2020/0026710 A1).
Regarding claim 9, Chhaya teaches all the limitations of claim 1. However, Chhaya does not explicitly teach:
wherein the unified profile is a single object having a JavaScript Object Notation (JSON) data format, and wherein the single object is an aggregation of the one or more of the plurality of fragments that correspond to the at least one identity that corresponds to the query;

Przada teaches:
wherein the unified profile is a single object having a JavaScript Object Notation (JSON) data format, and wherein the single object is an aggregation of the one or more of the plurality of fragments that correspond to the at least one identity that corresponds to the query (see Przada, Paragraph [0175], “BORTS and reference data 4200 may come from different source systems or groups. At L0 2120, the source data may be stored in different formats (e.g. XML, Flat file, rationalized, database table, JSON or message), as if still in source systems.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chhaya (teaching automatic aggregation of online user profiles) in view of Przada (teaching systems and methods for data storage and processing), and arrived at a machine that incorporates JavaScript Object Notation data format. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of storing data in different formats (see Przada, Paragraph [0175]). In addition, both the references (Chhaya and Przada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.


wherein the unified profile is a single object having a JavaScript Object Notation (JSON) data format, and wherein the single object is an aggregation of the one or more of the plurality of fragments that correspond to the at least one identity that corresponds to the query;

Przada teaches:
wherein the unified profile is a single object having a JavaScript Object Notation (JSON) data format, and wherein the single object is an aggregation of the one or more of the plurality of fragments that correspond to the at least one identity that corresponds to the query (see Przada, Paragraph [0175], “BORTS and reference data 4200 may come from different source systems or groups. At L0 2120, the source data may be stored in different formats (e.g. XML, Flat file, rationalized, database table, JSON or message), as if still in source systems.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chhaya (teaching automatic aggregation of online user profiles) in view of Przada (teaching systems and methods for data storage and processing), and arrived at a machine that incorporates JavaScript Object Notation data format. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of storing data in different formats (see Przada, Paragraph [0175]). In addition, both the references (Chhaya and Przada) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management. The close relation between both of the references highly suggests an expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161